Dear Mr. Randall:
This letter is in response to your question asking:
         Is the state liable, under sections  115.061 and 115.077, RSMo 1978, for the interest and penalties on funds borrowed by a second class county to conduct an election in which a question or a candidate is submitted to all of the voters of the state, and no other question or candidate is involved?
Section 115.077, RSMo, to which you refer is not applicable to the state.
Section 115.061, RSMo, with respect to the state's liability for election costs does not authorize the payment of such interest by the state. We know of no statute which authorizes the payment of interest in such a case.
We are of the view that the state is not liable for interest or penalties in the situation you describe because there is no statutory obligation for the state to pay such interest or penalties.
Very truly yours,
                                  JOHN ASHCROFT Attorney General